                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

METROPOLITAN LIFE INSURANCE
COMPANY,

              Plaintiff,

v.                               Case No:   2:20-cv-276-JES-MRM

FRED A. LIEBOWITZ,

              Defendant.



                           OPINION AND ORDER

     This matter comes before the Court on review of defendant’s

Motion to Dismiss Plaintiff’s Complaint Due to This Court’s Lack

of Subject Matter Jurisdiction (Doc. #38) filed on January 28,

2021.       Plaintiff filed a Response in Opposition (Doc. #46) on

February 18, 2021, to which defendant filed a Reply (Doc. #50) on

March 10, 2021.      For the reasons set forth below, the motion is

denied. 1

                                   I.

     Plaintiff Metropolitan Life Insurance Company (plaintiff or

MetLife) initiated this matter by filing a one-count Complaint

against defendant Fred A. Liebowitz (defendant or Dr. Liebowitz).




     1 Defendant requests the Court hold a hearing on his motion.
(Doc. #38, p. 10.) The Court finds oral argument is unnecessary
to decide the motion and, therefore, that request will be denied.
(Doc. #1.)         The Complaint alleges that Dr. Liebowitz is a pain

management physician who filed an application with MetLife for a

disability insurance policy in January 2015.                      (Id. ¶ 5.)     MetLife

approved Dr. Liebowitz for coverage and issued him a disability

policy (the Policy).             (Id. ¶ 6.)

       The Complaint alleges that in December 2018 Dr. Liebowitz

submitted a claim under the Policy for an ankle injury.                           (Id. ¶

15.)    During its investigation of this claim, MetLife discovered

what it believes to be false information or omissions in the

application        filed    by    Dr.       Liebowitz    regarding     his    financial,

occupational,       and    professional            status.      (Id.   ¶¶    10-12,   15.)

Specifically, the Complaint alleges Dr. Liebowitz failed to advise

MetLife that he was the subject of multiple Florida Department of

Health (DOH) investigations for improperly prescribing narcotics

to patients.       (Id. ¶ 12.)       These investigations would subsequently

lead    to   the    DOH    issuing      a    reprimand       against   Dr.   Liebowitz’s

license, imposing a fine and costs, and restricting Dr. Liebowitz

from prescribing controlled substances.                      (Id. ¶ 14.)

       In response to learning these facts, MetLife returned all

premiums paid by Dr. Liebowitz with respect to the Policy, with

interest. (Id. ¶ 22.) Dr. Liebowitz rejected the tendered refund.

(Id.)




                                               2
     The Complaint seeks “rescission of the Policy pursuant to

Fla. Stat. § 627.409 and Florida law.” 2      (Id. ¶ 9.)   According to

the Complaint, MetLife (1) justifiably relied on Dr. Liebowitz’s

fraudulent misrepresentations and omission of material facts in

the application, and (2) would not have issued the Policy had it

known the true facts.   (Id. ¶¶ 17, 18.)      The Complaint asserts the

Policy “is void ab initio under Florida common law and pursuant to

Fla. Stat. § 627.409.”         (Id. ¶ 19.)    Federal jurisdiction is

premised on diversity of citizenship pursuant to 28 U.S.C. § 1332.

(Id. ¶ 1.)

     Dr. Liebowitz filed a Second Amended Answer, Affirmative

Defenses and Counterclaim.      (Doc. #32).   Dr. Liebowitz’s two-count

Counterclaim seeks declaratory relief as to whether, among other

things, MetLife had the right to unilaterally rescind the Policy

and whether MetLife must honor the Policy by payment of disability

benefits.    (Id. ¶¶ 1, 27.)    Dr. Liebowitz seeks a declaration that

“the disability policy issued to [him] by MetLife to be in full

force and effect.”    (Id. at ¶ 27.)




     2 Section 627.409(1), Florida Statutes, permits recission of
an   insurance   policy  for   a   “misrepresentation,  omission,
concealment of fact, or incorrect statement.”     § 627.409, Fla.
Stat.; Travelers Cas. & Sur. Co. of Am. v. Mader Law Grp., LLC,
2014 WL 5325745, *4 (M.D. Fla. Oct. 20, 2014). Rescission is also
available under Florida common law.    See Gamez v. ACE Am. Ins.
Co., 2012 WL 12864985, *2 (S.D. Fla. May 9, 2012).



                                    3
     Dr.   Liebowitz   subsequently    filed   the    current    motion    to

dismiss for lack of subject matter jurisdiction.         (Doc. #38.)      The

motion asserts that although the Complaint seeks to have the Policy

rescinded pursuant to Florida law, the Complaint “failed to advise

this Court that Plaintiff had already unilaterally rescinded the

very same insurance policy in December of 2019.”                (Id. p. 2.)

Attached as an exhibit to the motion is a December 30, 2019 Notice

of Rescission from MetLife to Dr. Liebowitz.         (Doc. #38-1, p. 12.)

In the Notice, MetLife describes the DOH issues it had discovered

and states the following:

     Because the Application failed to disclose material
     facts as stated above, MetLife declares the above
     numbered policy rescinded and null and void and denies
     any liability thereunder. Regarding the claim for
     disability benefits filed by Dr. Liebowitz, as we have
     declared the policy rescinded and null and void, we do
     not find that benefits would be payable, and the claim
     has been denied.

(Id. p. 13.)    Dr. Liebowitz argues that by unilaterally rescinding

the Policy MetLife has deprived this Court of subject matter

jurisdiction over the Complaint’s rescission claim.              (Doc. #38,

pp. 3-10.)     Dr. Liebowitz relies mainly on decisions from outside

this circuit.     (Id. p. 7) (citing Syringa Networks, LLC v. Idaho

Dep’t of Admin., 367 P.3d 208, 221 (Idaho 2016); Guidiville Band

of Pomo Indians v. NGV Gaming, Ltd., 531 F.3d 767, 783 (9th Cir.

2008)).




                                   4
                                       II.

  A. Legal Standards

     Dr. Liebowitz seeks dismissal of the Complaint pursuant to

Federal Rule of Civil Procedure 12(b)(1).             (Doc. #38, p. 1.)        Rule

12(b)(1) motions challenging the subject matter jurisdiction of

the Court come in two forms, a “facial” attack motion and a

“factual” attack motion.           Morrison v. Amway Corp., 323 F.3d 920,

924 n.5 (11th Cir. 2003).            A facial attack challenges subject

matter jurisdiction based on the allegations in the complaint, and

the Court takes the allegations in the complaint as true in

deciding the motion.         Id.     A factual attack challenges subject

matter jurisdiction in fact, irrespective of the pleadings, and

the Court may consider extrinsic evidence.             Id.     Here, the motion

to dismiss is based on MetLife’s prior rescission of the Policy,

a fact which, as acknowledged by Dr. Liebowitz, is not contained

within    the   Complaint.         Accordingly,      Dr.    Liebowitz’s      motion

constitutes a factual challenge to subject matter jurisdiction.

     B. Analysis

     The Court will accept and consider the December 30, 2019

Notice of Rescission in which MetLife told Dr. Liebowitz that it

“declares the above numbered policy rescinded and null and void

and denies any liability thereunder.”              (Doc. #38-1, p. 13.)        Dr.

Liebowitz’s     argument   is      straightforward:        because   MetLife    has

already   unilaterally     rescinded        the   Policy,    “this   Court    lacks



                                        5
subject matter jurisdiction to entertain Plaintiff’s Complaint for

rescission over a policy that has no existence.”             (Doc. #38, p.

9.)

       It is certainly true that a federal court may only entertain

an    actual   dispute.   See     Digit.   Properties,   Inc.    v.    City    of

Plantation, 121 F.3d 586, 589 (11th Cir. 1997) (“Article III of

the United States Constitution limits the jurisdiction of the

federal    courts    to   cases     and    controversies    of     sufficient

concreteness to evidence a ripeness for review.”).               But the case

or controversy requirement is clearly satisfied in this case.                 Dr.

Liebowitz’s Counterclaim clearly disputes whether the Policy was

properly rescinded, asserting that he is still owed benefits under

the Policy.

       It is also true that dismissal for lack of subject matter

jurisdiction is proper when a claim is so “completely devoid of

merit as not to involve a federal controversy.”                 Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 89 (1998).                  MetLife’s

Complaint clearly cannot be so characterized.            Under Florida law,

a plaintiff must adequately plead six facts in order to state a

cause of action for recission of a contract:

       (1) [t]he character or relationship of the parties; (2)
       [t]he making of the contract; (3) [t]he existence of
       fraud,    mutual   mistake,    false    representations,
       impossibility of performance, or other ground for
       rescission or cancellation; (4) [t]hat the party seeking
       rescission has rescinded the contract and notified the
       other party to the contract of such rescission; (5) [i]f



                                      6
     the moving party has received benefits from the
     contract, he should further allege an offer to restore
     these benefits to the party furnishing them, if
     restoration is possible; [and] (6) [l]astly, that the
     moving party has no adequate remedy at law.

Barber v. Am.’s Wholesale Lender, 542 F. App’x 832, 836 (11th Cir.

2013) (quoting Billian v. Mobile Corp., 710 So.2d 984, 991 (Fla.

4th DCA 1998)). Accordingly, MetLife must allege that it rescinded

the Policy to state a recission claim.     Thus, contrary to Dr.

Liebowitz’s position, rescinding the Policy did not deprive this

Court of subject matter jurisdiction, but was necessary to state

a Florida state-law rescission claim.

     Accordingly, it is now

     ORDERED:

     Defendant’s Motion to Dismiss Plaintiff’s Complaint Due to

This Court’s Lack of Subject Matter Jurisdiction (Doc. #38) is

DENIED.

     DONE AND ORDERED at Fort Myers, Florida, this   4th   day of

May, 2021.




Copies:
Parties of record




                                7
